Citation Nr: 1723723	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  14-15 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for memory loss due to Alzheimer's disease, to include as secondary to service-connected epilepsy (claimed as seizure disorder).  


REPRESENTATION

Veteran represented by:	James M. McElfresh, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran had active service from March 1957 to December 1960 and from February 1961 to July 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned at a May 2015 videoconference hearing.  A transcript has been associated with the file.  

In July 2015, the Board found that new and material evidence had been received to reopen the claim of entitlement to service connection for memory loss due to Alzheimer's disease, and remanded the issue for further development.  After its return to the Board, it was remanded for further development again in December 2015.  The case has now been returned to the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Medical evidence confirms that the Veteran has a current diagnosis of Alzheimer's disease. 

2.  The service treatment records are negative for a diagnosis or evidence of Alzheimer's disease; however, the Veteran has provided credible testimony and statements that describe three head injuries in service. 

3.  The preponderance of the evidence is against a finding that the Veteran's Alzheimer's disease was incurred due to active service, to include any traumatic brain injury (TBI) sustained during service. 

4.  The preponderance of the evidence is against a finding that the Veteran's Alzheimer's disease was caused or aggravated by his service-connected epilepsy.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for memory loss due to Alzheimer's disease, to include as secondary to service-connected epilepsy have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In this case, the Veteran was provided with VCAA notification prior to the initial adjudication of his claim.  Although a copy of the entire letter is not contained in the claims file, a June 2013 letter from the VA to the Veteran states that notice of the evidence required to support his claim was enclosed.  The Veteran returned a signed statement acknowledging receipt of this notice.  Neither the Veteran nor his representative has argued the notice was inadequate.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran has been afforded a VA examination of his Alzheimer's and the examiner has expressed an opinion addressing the etiology of that disability.  Addendum opinions have also been obtained that address all theories of entitlement as well as medical texts and studies submitted by the Veteran.  VA and private medical records have also been obtained, and the Veteran offered testimony at a hearing.  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that he has developed memory loss due to Alzheimer's disease, and he believes the Alzheimer's is the result of TBI's sustained during service.  In the alternative, he contends that his Alzheimer's was either caused or aggravated by his service-connected epilepsy.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309 and Alzheimer's disease is not included on that list.  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013). 

In addition to the above, the record shows that entitlement to service connection for epilepsy (claimed as a seizure disorder) was granted in a March 2013 rating decision, effective from July 1987.  3/28/2013 VBMS, Rating Decision, p. 1.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).  

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

In this case, a September 2010 VA treatment record includes an assessment that the Veteran has evident memory problems consistent with early dementia, and a seizure disorder.  4/15/2011 VBMS, Medical Treatment Record - Non-Government Facility, p. 11.  The Veteran underwent a private neuropsychological evaluation in November 2010.  The diagnoses included Alzheimer's disease.  11/19/2010 VBMS, Medical Treatment Record - Non-Government Facility, pp. 1, 6.  An April 2015 private examination also diagnosed Alzheimer's disease.  5/26/2015 VBMS, Medical Treatment Record - Non-Government Facility, pp. 1, 8.  Thus, the criterion for a competent evidence of a current disability has been met.  

However, the Board finds that there is no evidence of Alzheimer's disease during service, that the preponderance of the evidence is against a finding of a nexus between the Veteran's Alzheimer's disease and any injury or event during service, and that the preponderance of the evidence is against a finding that the Veteran's Alzheimer's disease was caused or aggravated by his service connected epilepsy.  

A review of the service medical records is negative for a diagnosis of Alzheimer's disease.  The Veteran's June 1987 discharge examination shows that the neurologic examination was normal.  6/24/2013 VBMS, STR - Medical, p. 5.  The Veteran denied a history of head injury, memory loss, and periods of unconsciousness on Reports of Medical History he completed in April 1974 and January 1978.  6/24/2013 VBMS, STR - Medical, pp. 28, 32.  Although he answered "yes" to a history of 14 other different symptoms or disabilities, he also denied a history of head injury, memory loss and periods of unconsciousness on a Report of Medical History he completed in June 1987 as he prepared to retire from active service.  6/24/2013 VBMS, STR - Medical, p. 9. 

In spite of a lack of documentation in the service treatment records, the Veteran has provided credible statements and testimony in which he describes three separate injuries to his head during service.  He adds that he lost consciousness on one of these occasions and that he may have lost consciousness on another.  See 5/19/2015 Virtual VA, Hearing Testimony, p. 3-4; 10/26/2011 VBMS Correspondence, p. 1.  The Veteran is competent to describe the basic nature of these injuries and described the symptoms as he recalls them, although as a layman without any training in neurology he is not competent to diagnose the cluster of events and symptoms as TBI.  Furthermore, although a layman is competent in certain situations to provide a diagnosis of a simple condition such as tinnitus, the Veteran has not been shown by the record to be competent to provide evidence as to more complex medical questions, as is the case here pertaining to the relationship between possible TBI and Alzheimer's disease, or epilepsy and Alzheimer's.  

The Veteran's representative has submitted medical studies and articles from the Alzheimer's Association and other sources in an effort to establish a causal relationship between either TBI and Alzheimer's or seizures and Alzheimer's.  
A review of these articles shows that the ones addressing the relationship between TBI and Alzheimer's report an increased risk for the development of Alzheimer's disease for patients who have sustained TBI.  However, none of these articles suggest that the development of Alzheimer's becomes probable or even as likely as not for those who have suffered TBI.  The articles regarding seizures merely note that patients with Alzheimer's may suffer seizures; they do no suggest that seizures cause or aggravate Alzheimer's disease.  

In order to determine the etiology of his Alzheimer's disease, the Veteran was provided with a VA examination for mental disorders in October 2013.  The claims file was reviewed by the examiner.  The diagnosis was dementia of Alzheimer's type, late onset, although the examiner also noted that the Veteran did not currently conform to DSM-IV criteria for this diagnosis.  The examiner noted that the Veteran did not have a diagnosed TBI.  The Veteran had experienced a seizure in 1987 and was diagnosed with Alzheimer's in 2010.  The examiner checked the box that indicates it was his opinion that the claimed condition was less likely than not proximately due to or the result of the Veteran's service connected condition.  However, in the rationale section the examiner wrote that the Veteran's memory loss is at least as likely as not proximately due to or the result of the Veteran having Alzheimer's disease secondary to epilepsy.  The examiner added that there was no mention of memory loss in the medical records or evidence of Alzheimer's like symptoms during military service, and that these symptoms began in 2010.  

In September 2015 the Veteran was afforded another VA examination in order to obtain an opinion as to the etiology of the Veteran's Alzheimer's disease.  The claims file was reviewed by the examiner, who noted that the Veteran had begun to develop cognitive symptoms in about 2004.  He was currently diagnosed with Alzheimer's disease.  The Veteran described three head injuries he reportedly sustained during service.  On the first occasion in 1959 or 1960, an electrical shock aboard ship had thrown him against a bulkhead and briefly knocked him unconscious.  On a second occasion in late 1959 or early 1960, he was briefly dazed when he struck his head on an antenna mount as he stood up too quickly.  In 1987 the Veteran fell down a ladder and was briefly dazed and suffered trauma all over his body.  He did not receive any significant medical care on either occasion other than stitches for a cut on his scalp after the second accident.  The Veteran also described three seizures during his lifetime, which had been in 1987, 2008, and again in 2015.  After service the Veteran had earned a bachelor degree, worked as a contractor for a foreign navy, and run a courier business with his wife.  At the conclusion of the interview, examination, and record review, the examiner opined that the Veteran's Alzheimer's disease was less likely than not due to the claimed in-service injuries.  The rationale was that the Veteran described three head injuries during service, but after retiring from service at age 47 he was able to earn a bachelor's degree and lead a productive life.  He had not developed Alzheimer's until roughly his mid-60s.  The examiner stated that from a neurological perspective the Veteran's presentation did not fit that of chronic traumatic encephalopathy.  Instead, the Alzheimer's was mostly related to his advancing age.  In addition, the examiner opined that the Alzheimer's was less likely than not caused by the service connected epilepsy.  The Veteran had experienced three seizures in his life, and it was unclear whether or not the last two events had been actual seizures.  The Alzheimer's did not emerge until long after the earliest seizure.  It was also not at least as likely as not that the Alzheimer's was aggravated by the epilepsy.  The examiner explained that the three brief seizures over a lifetime was not a plausible physiologic mechanism for the development or worsening of any dementia including Alzheimer's disease.    

An addendum to the September 2015 opinion was obtained from the original examiner in April 2016.  The examiner opined that the Veteran's Alzheimer's disease was less likely than not caused or aggravated by his service-connected epilepsy.  The Veteran described a total of three seizures during his lifetime but it was not clear to the examiner that the last two events were really seizures.  The examiner stated that as a matter of general knowledge in the field of neurology, the seizures reported by the Veteran were not a plausible physiologic mechanism for the development of Alzheimer's disease.  There was no widely accepted literature that showed any such association.  The examiner reviewed the literature on seizures and Alzheimer's disease submitted by the Veteran's representative, but said the article had been misrepresented in that it discussed the occurrence of seizures in those who already had Alzheimer's disease but did not show that seizures lead to Alzheimer's.  The examiner observed that seizures were often determined to be idiopathic, and such was the case with the Veteran.  

The examiner further noted that literature submitted by the Veteran's representative purports to show an increased risk of Alzheimer's disease in those who have suffered TBI.  However, the examiner noted that risk was not the same as causation, and that while there was a remote possibility of a causal relationship it did not rise to the level of "as likely as not."  The examiner added that even the literature submitted by the Veteran's representative states that not everyone who experiences head injury develops Alzheimer's disease.  Given that the Veteran earned a college degree and led a productive life without findings of cognitive dysfunction, the current Alzheimer's disease was now best attributed to his advancing age.  

On the basis of these opinions, the Board finds that the preponderance of the evidence is against all theories of entitlement advanced by the Veteran.  The October 2013 opinion is of little value.  In this regard, the examiner appears to have made a transcription error in that the opinion he expressed does not entirely match the rationale that was provided.  In any case, the Board finds that other competent medical evidence of record, namely the September 2015 examination/opinion and the April 2016 addendum opinion, allows the Board to decide this appeal.  

As just noted, between the original opinion and the April 2016 addendum, the September 2015 examiner has provided opinions that are highly probative and deserving of significant weight.  The examiner has considered the Veteran's contentions as to the head injuries he sustained during service.  However, he found that even if these were to be considered TBI's, it was less likely than not that they caused the Veteran's Alzheimer's disease.  This opinion was based on the fact that from a neurological perspective the Veteran's presentation did not fit that of chronic traumatic encephalopathy, in that he had led a normal and productive life, to include earning bachelor's degree, for many years between his injuries and the initial development of Alzheimer's disease.  The examiner specifically considered the medical studies submitted by the Veteran's representative, but said that while these show an increased risk, TBI as a cause of the Veteran's Alzheimer's was at best a remote possibility and did not approach the realm of probability.  At this juncture, the Board recognizes that the September 2015 opinion expressed the examiners belief that the Veteran's Alzheimer's was "mostly" due to advancing age without explaining the meaning of that term.  However, the April 2016 addendum did not contain any such equivocation when the examiner stated that the Veteran's Alzheimer's disease was due to advancing age.  

Similarly, the examiner opined that Alzheimer's was not caused or aggravated by the Veteran's service-connected epilepsy.  To support this opinion, he noted that the Veteran had experienced at most three seizures and perhaps only one true seizure during his life, and that as a matter of general knowledge in the field of neurology, these seizures were not a plausible physiologic mechanism for the development of Alzheimer's disease.  He noted that the literature that was submitted showed that Alzheimer's disease can cause seizures, and not the other way around, and that there was no generally accepted literature that would support such a relationship.  

The Board finds that the most probative opinions are those of the September 2015 VA examiner.  He is a Board certified neurologist, which indicates he is an expert in this field.  In contrast, the medical texts at best show only an increased risk for Alzheimer's disease following TBI.  They do not address the Veteran's specific case or purport to indicate it is in anyway probable that Alzheimer's disease will follow TBI as a general course - this significantly diminishes the weight the Board places on these articles and medical texts.  As already noted, the Veteran's lay opinion on matters of etiology of memory loss has little, if any, evidentiary value.  

In sum, the preponderance of the relevant, competent evidence is against a finding of a nexus between active service and Alzheimer's disease, to include any TBI sustained in active service.  In addition, the preponderance of the evidence is against a finding that Alzheimer's disease was caused or aggravated by the Veteran's service connected epilepsy.  The Board concludes that service connection for Alzheimer's disease is not warranted under any theory of entitlement.  


	
(CONTINUED ON THE NEXT PAGE)


ORDER

Service connection for memory loss due to Alzheimer's disease, to include as secondary to service-connected epilepsy, is denied. 



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


